Filed 3/28/16

                               CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                              (Shasta)
                                                ----



THE PEOPLE,                                                       C077159

                  Plaintiff and Respondent,               (Super. Ct. Nos. 12F5851,
                                                         12F6588, 14F0372, 14F1819)
        v.

DANIEL JAMES ROGERS,

                  Defendant and Appellant.




      APPEAL from a judgment of the Superior Court of Shasta County, Wilson Curle,
Judge. Affirmed as modified.

      Julia Freis, under appointment by the Court of Appeal, for Defendant and
Appellant.

       Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Senior Assistant Attorney General, Michael A. Canzoneri,
Supervising Deputy Attorney General, Clifford E. Zall, Deputy Attorney General, for
Plaintiff and Respondent.




                                                 1
       A jury convicted defendant Daniel James Rogers of inflicting corporal injury to a
cohabitant/child’s parent (Pen. Code, § 273.5, subd. (a) (count 1)),1 false imprisonment
by violence or menace (§§ 236, 237 (count 2)), assault with force likely to produce great
bodily injury (§ 245, subd. (a)(4) (count 3)), and simple assault (§ 240 (count 4)), a lesser
included offense to assault with a deadly weapon (§ 245, subd. (a)(1)). The jury also
found true allegations that defendant inflicted great bodily injury under circumstances
involving domestic violence (GBI enhancement) (§ 12022.7, subd. (e)) and served a prior
prison term (§ 667.5, subd. (b)).
       On appeal, defendant contends his attorney rendered ineffective assistance of
counsel by failing to object to the prosecution’s motion to amend the information to add
counts 3 and 4 and the GBI enhancement after defendant waived a preliminary hearing.
Defendant asks that the entire judgment be reversed, or alternatively, that his convictions
for the new charges be struck. The People concede that the information could not be
amended to add the new charges, but argue that complete reversal is unprecedented and
the remedy is to strike the improper charges. As for the GBI enhancement, the People
contend that it was properly added to the information, even though defendant had waived
his preliminary hearing.
       We conclude that when a defendant has waived his or her right to a preliminary
hearing, an information cannot thereafter be amended to add conduct enhancement
allegations. Accordingly, we order that the GBI enhancement be struck along with
counts 3 and 4. Because we conclude that defendant suffered no prejudice by the
inappropriate amendments, we affirm the convictions on the original charges and the
prior prison term enhancement. We remand for resentencing because defendant’s
sentence on this case was part of a global settlement involving other cases.



1 Undesignated statutory references are to the Penal Code at the time of the charged
offenses.

                                              2
                  FACTUAL AND PROCEDURAL BACKGROUND
                                  The Original Charges
       Defendant was initially charged with two counts and two enhancements: inflicting
corporal injury on a cohabitant/child’s parent (§ 273.5, subd. (a) (count 1)), false
imprisonment by violence (§§ 236, 237 (count 2)), personal use of a deadly weapon in
the commission of the false imprisonment (§ 12022, subd. (b)(1)), and a prior prison term
allegation (§ 667.5, subd. (b)). On November 21, 2012, defendant waived a preliminary
hearing.2 Both defense counsel and defendant as well as a prosecutor signed the waiver.
On November 29, 2012, an information was filed with identical charges.
       Four days before trial, a different prosecutor than the one who had previously
signed the preliminary hearing waiver form advised the court she was ready to go to trial
on this matter and indicated it was the lead case. The new prosecutor then moved to
amend the information adding three counts and an enhancement: assault with force likely
to produce great bodily injury (§ 245, subd. (a)(4) (count 3)), assault with a deadly
weapon (§ 245, subd. (a)(1) (count 4)), criminal threats (§ 422 (count 5)), and a GBI
enhancement as to count 3 (§ 12022.7, subd. (e)).3 The same defense attorney who had



2 As a condition of the waiver, the prosecution’s plea offer of five years four months was
to stay open for a specified period of time.
3  In the points and authorities filed in support of the motion to amend, the new
prosecutor told the court that section 1009 allows amendments “in the current complaint”
and that the court had discretion to allow the amendments. The prosecutor further wrote
that the only instances in which appellate courts have found an abuse of discretion for
allowing an amendment is when the new charge was barred by a statute of limitation.
The prosecutor stated that the proposed amendments were “the product of prosecutorial
review of the reports and original complaint which was then deemed the information.”
(Italics added.) Nothing in the prosecutor’s motion or points and authorities alerted the
trial court that the defendant had waived his right to a preliminary hearing.

  In a declaration in support of the motion, the prosecutor indicated that she was newly
assigned to the case. She stated, “I recently reviewed this case and the original complaint

                                              3
signed defendant’s preliminary hearing waiver form represented defendant at this
proceeding. Defense counsel expressly stated he had no objection and the court granted
the motion.
       On the second day of trial, the prosecution again moved to amend the information,
this time to allege the GBI enhancement as to count 1 instead of count 3. Defense
counsel again expressly stated he had no objection, and the trial court granted the motion.
                                         Trial Evidence
       Defendant and the victim, his girlfriend of nine years, had an abusive relationship.
The day of the incident, they got into an argument in their trailer home. Defendant
pushed the victim onto the bed, threw things at her, and strangled her while pushing her
against the wall. He punched her in the face, knocking a tooth through her lip. The
victim testified that at one point, defendant threatened her with a machete. When
defendant strangled her, he told the victim, “ ‘I will kill you.’ ” When he came at the
victim with the machete, defendant told the victim she was going to die “like [her]
grandmother did.” The victim’s grandmother had been strangled to death by the
grandmother’s boyfriend, and defendant knew the grandmother had been killed by her
boyfriend.
       The attack and false imprisonment lasted two hours. When the victim tried to
escape the trailer, defendant blocked her way and pushed her back. The victim finally
escaped when friends arrived to drop off the victim’s younger children.
       A physician’s assistant testified that she examined the victim at a hospital
emergency room. The victim sustained a laceration where her tooth had pierced her


in order to prepare for trial. Upon reading the file and reviewing the charges, I realized
that additional charges are appropriate under the circumstances. [¶] I am informed and
believe Defendant faces several cases that can be tried before this one so that a
preliminary hearing can be held for the new charges.” (Italics added.) There was no
mention of the fact that defendant had waived his right to a preliminary hearing on the
pending charges in the prosecutor’s declaration.

                                             4
upper lip, requiring suturing. The victim also complained of extreme tenderness to her
neck and spine, and she had swelling of her lumbar and sacrum. Photographs of the
victim’s injuries were introduced into evidence.
       Defendant did not testify and he offered no witnesses.
                                    Verdicts and Sentencing
       The jury convicted defendant on counts 1, 2, and 3, and a lesser included offense
of simple assault on count 4. The jury found true the GBI allegation as to count 1 and the
allegation that defendant had served a prior prison term. The jury returned a not guilty
verdict for count 5 and a not true finding for the use of a deadly weapon enhancement.
       Defendant was sentenced to a state prison sentence of 11 years 8 months on this
case calculated as follows: the upper term of four years on count 1, corporal injury to a
cohabitant/child’s parent (§ 273.5, subd. (a)); the upper term of five years on the GBI
enhancement (§ 12022.7, subd. (e)); eight months (one-third the midterm) on count 2,
false imprisonment by violence; one year (one-third the midterm) consecutive on count 3,
assault with force likely to cause great bodily injury; and one year for the prior prison
term enhancement (§ 667.5, subd. (b)). As for the lesser included offense on count 4,
simple assault, the trial court sentenced defendant to 30 days concurrent.4
                                      DISCUSSION
       On appeal, defendant’s sole contention is that his attorney rendered ineffective
assistance in failing to object to the prosecution’s amendments to the information. He
argues that having waived a preliminary hearing, the prosecution could not properly add
the charges and the GBI enhancement, because they were not charged in the pleading to
which he waived a preliminary hearing. Defendant urges that the entire judgment must



4 As part of a global settlement, defendant subsequently pled no contest to various other
charges in 12 pending cases. The record on those cases is not before us. The total
aggregate term imposed for all of defendant’s cases was calculated at 14 years.

                                              5
be reversed because the jury may have been swayed as to the original charges by
evidence brought in support of the new charges and the GBI enhancement allegation.
Alternatively, defendant urges that his convictions for the charges and GBI enhancement
added by amendment be struck.
       The People concede ineffective assistance of counsel as to the addition of counts 3
and 4, but assert that complete reversal is not appropriate; only counts 3 and 4 should be
reversed. The People argue that the GBI enhancement should be affirmed because “there
is nothing improper about adding an enhancement to a charge that appellant has notice
of” and because the enhancement did not change “ ‘the essential ingredients of the
offense.’ ” We disagree and hold that an information cannot be amended to add a
conduct enhancement after a defendant has waived the right to a preliminary hearing.
       We conclude that the convictions for counts 3 and 4, and the GBI enhancement
must be stricken. However, there was no evidence introduced that would not have been
admissible on the original charges and deadly weapon use enhancement. Consequently,
we disagree with defendant’s contention that complete reversal is warranted and affirm as
to the verdict and finding regarding the original charges and enhancement.
                      A. The Offenses Added by the Amendment
       Section 1009 prohibits amending an information to charge an offense not shown
by evidence taken at the preliminary hearing. That provision reads in pertinent part: “An
indictment or accusation cannot be amended so as to change the offense charged, nor an
information so as to charge an offense not shown by the evidence taken at the preliminary
examination.” It is well settled that where a defendant waives a preliminary hearing, the
prosecution may not amend the information to add new charges. (People v. Peyton
(2009) 176 Cal.App.4th 642, 654 (Peyton); People v. Winters (1990) 221 Cal.App.3d
997, 1007 (Winters).) This is so, even if the amendment would not prejudice the
defendant or if the defendant had notice of the facts underlying the new charges.
(Peyton, at pp. 654, 656.)

                                             6
       Winters, supra, 221 Cal.App.3d 997 provides guidance here. In Winters, the
defendant was charged with possessing methamphetamine for sale and waived a
preliminary hearing. (Id. at p. 1002.) During the trial, over the defendant’s objection, the
court allowed the prosecution to amend the information to allege a second count,
transporting methamphetamine. (Id. at pp. 1001-1002.) On appeal, the appellate court
reversed the transportation conviction as violative of section 1009. (Winters, at pp. 1007-
1008.) Because the defendant had waived his preliminary hearing, no evidence shown at
a preliminary hearing could support the new charge. (Ibid.) The court rejected the
People’s argument that the new charge was proper because it was based on evidence
defendant knew of when he waived his preliminary hearing. (Id. at p. 1006.) As the
court noted, to allow the amendment “ ‘would result, in legal effect, in wiping out all
provisions of the [C]onstitution and the Penal Code providing for a preliminary
examination, and in clothing the district attorney with unlimited authority to file
information against whomsoever in his judgment he [or she] might consider guilty of
crime.’ ” (Id. at p. 1007.)
       Similarly, in Peyton, supra, 176 Cal.App.4th 642, the court struck a conviction for
a charge added after the defendant waived a preliminary hearing and concluded that
counsel’s failure to object the amendment adding the charge constituted ineffective
assistance of counsel. (Id. at p. 653.) Citing section 1009 and Winters, the court
explained that when a defendant waives a preliminary hearing, “the defendant may not be
charged with additional crimes not charged in the pleading to which he waived his right
to a preliminary hearing.” (Peyton, at p. 654.) The court similarly rejected the People’s
argument that new charges are proper if the defendant is on notice of their underlying
facts when he waives a preliminary hearing. (Id. at p. 655.)
       Here, the People appropriately concede that defense counsel should have objected
to the additional charges and that the failure to object to the amendments constituted
ineffective assistance of counsel as to the convictions on counts 3 and 4. We agree and

                                             7
accept that concession.5 We now turn to the issue of the conduct enhancement.
                    B. Amendment to Add a Conduct Enhancement
       In a case the People failed to discuss, People v. Superior Court (Mendella) (1983)
33 Cal.3d 754, 762, footnote 8, 764 (Mendella), superseded by statute on other grounds
as stated in In re Jovan B. (1993) 6 Cal.4th 801, 814, footnote 8, the California Supreme
Court held that a defendant could challenge the prosecution’s failure to present evidence
supporting a GBI enhancement allegation at the preliminary hearing by moving to
dismiss the enhancement pursuant to section 995.6 In Mendella, a preliminary hearing
had been held on a complaint that did not include an enhancement. Later, the prosecution
added a GBI enhancement when it filed the information. (Mendella, at p. 757.) In
holding that the defendant could challenge the enhancement under section 995, the
Mendella court observed that one function of a preliminary hearing is to weed out
“ ‘groundless or unsupported charges.’ ” (Mendella, at p. 759.) The court observed,
“together[,] the preliminary hearing and the section 995 motion operate as a judicial
check on the exercise of prosecutorial discretion.” (Ibid.) The court further noted that
the function of a preliminary hearing is not limited to screening out groundless
prosecutions. “ ‘It is of at least equal, and often far greater, importance that the defendant
not be charged excessively. . . . [¶] To deny that the defendant is prejudiced by such
exercises of prosecutorial discretion is to overlook the serious increase in a defendant’s
burden of standing trial on the greater charge, the tactical advantage conferred upon the
prosecutor in respect to plea bargaining . . . and the various collateral effects of the more



5 Clearly, defense counsel should have objected to the additional charges. In view of
section 1009, Winters, and Peyton, there can be no satisfactory explanation for defense
counsel’s failure to object to these amendments. (See Peyton, supra, 176 Cal.App.4th at
p. 654.)
6 Section 995, subdivision (a)(2)(B), provides that an information may be set aside where
the defendant was not committed without reasonable or probable cause.

                                              8
serious accusation itself. An adequate screening procedure must be concerned with these
problems of the overcharge as well as of the wholly unfounded charge. [Citations.] [¶]
These concerns are equally applicable to overcharging in the form of adding
enhancements.’ ” (Id. at pp. 759-760, fn. omitted.) From this, the Mendella court
reasoned that it is “beyond dispute that there must be a method to challenge misuse of
enhancement allegations: ‘A section 995 motion provides such a quick and efficient
remedy.’ ” (Id. at p. 761.) The court concluded, however, that as long as evidence at the
preliminary hearing supports the enhancement, there is no bar adding the enhancement to
the information. (Id. at p. 764.)
       By contrast, in Thompson v. Superior Court (2001) 91 Cal.App.4th 144, 148
(Thompson), the court held that the prosecution is not required to present evidence
supporting prior strike convictions at the preliminary hearing. On the way to that
conclusion, the Thompson court observed that “[i]mplicit in Mendella’s holding was the
principle that the People must present evidence sufficient to establish probable cause on
[conduct] enhancement allegations.” (Id. at p. 149.) “Mendella required proof at the
preliminary hearing only of those enhancement allegations that were ‘in nature directly or
transactionally related to the charged offense,’ such as great bodily injury, arming,
aggravated theft, and special circumstances allegations.” (Ibid.)
       Based on the reasoning in Mendella and Thompson, we conclude the prosecution
may not add a conduct enhancement to the information after a defendant has waived a
preliminary hearing.7 This is a necessary extension from Mendella, because if there is no


7 Of course, our holding here does not apply to prior conviction enhancements. Prior
conviction enhancements, sometimes known as “status” enhancements, need not be
supported by evidence at the preliminary hearing and may be added anytime up to
sentencing. (§§ 969a, 969.5; People v. Valladoli (1996) 13 Cal.4th 590, 594 [an
amendment to add a prior conviction enhancement after verdict, but before sentencing is
permissible]; Thompson, supra, 91 Cal.App.4th at pp. 148, 154 [strike allegations need
not be supported by evidence at the preliminary hearing]; People v. Shaw (1986) 182

                                             9
preliminary hearing, there can be no evidence supporting the allegation.
       The People contend that section 1009 bars adding new offenses, but it does not bar
adding enhancements to existing offenses. This view flies in the face of the reasoning in
Mendella. It also conflicts with the Mendella court’s statutory interpretation. In
considering the import of the use of the word “offense” in section 1009 and the absence
of the word “enhancement,” we take guidance from our high court’s discussions in
Mendella, supra, 33 Cal.3d at pages 761-762, and Ramos v. Superior Court (1982) 32
Cal.3d 26, 33, regarding similar language in section 871.8 Section 871 authorizes a
magistrate to dismiss a “public offense” at the preliminary hearing where there is a failure
to prove that offense. However, section 871 does not mention enhancements. In Ramos,
the People contended that section 871 did not authorize the dismissal of a special
circumstance allegation, because such an allegation is not a “ ‘public offense.’ ” (Ramos,
at p. 31.) The Ramos court rejected that contention. Like section 995 (which does not
reference “offenses” or “enhancements”), the ultimate question under section 871 is
whether the evidence presented at the preliminary hearing is sufficient to bring the
defendant to trial. (Mendella, at p. 761, citing Ramos, at p. 34.) Summarizing its holding
in Ramos, the Mendella court stated, “Essentially we concluded that the use of the term
‘offense’ in section 871 was not sufficient to preclude its application to a special



Cal.App.3d 682, 685 [distinguishing enhancements that are transactionally related to the
charged offenses, which under Mendella must be supported by evidence at the
preliminary hearing, from prior conviction enhancements which need no evidentiary
support at the preliminary hearing].)
8 Section 871 provides: “If, after hearing the proofs, it appears either that no public
offense has been committed or that there is not sufficient cause to believe the defendant
guilty of a public offense, the magistrate shall order the complaint dismissed and the
defendant to be discharged, by an indorsement on the depositions and statement, signed
by the magistrate, to the following effect: ‘There being no sufficient cause to believe the
within named A. B. guilty of the offense within mentioned, I order that the complaint be
dismissed and that he or she shall be discharged.’ ” (Italics added.)

                                             10
circumstance allegation. In so doing, we refused to adopt a narrow construction of the
term ‘offense.’ ” (Mendella, at p. 762.)
       Given the purposes of preliminary hearings discussed in Mendella -- weeding out
groundless allegations, inhibiting overcharging and providing a check on the
prosecutorial charging authority -- we employ the Mendella/Ramos construction here to
section 1009. Indeed, to do otherwise would mean a prosecutor could amend an
information to add a conduct enhancement over the defendant’s objection, but the
defendant could then move to dismiss the enhancement under section 995 and Mendella
on the grounds that there was no preliminary hearing testimony supporting the
enhancement. (See Ramos, supra, 32 Cal.3d at p. 34 [noting that since the prosecution
had conceded section 995 could be employed to challenge a special circumstance
allegation, there was no purpose in construing section 871 to preclude the magistrate
from making this reasonable cause determination concurrently with the evaluation of the
adequacy of the evidence regarding to the remainder of the charges].)
       The People rely on Peyton, supra, 176 Cal.App.4th at pages 654-655, for support.
There, in addition to holding that the amendment adding a new charge post preliminary
hearing waiver was inappropriate, the court addressed another amendment to the
information. The defendant was originally charged with four counts of aggravated sexual
assault under section 269 -- three counts of oral copulation (§ 269, subd. (a)(4)), and one
count of sexual penetration (§ 269, subd. (a)(5)). (Peyton, at p. 649.) After the defendant
waived the preliminary hearing, the prosecution amended the information, without
objection from the defense, to allege three counts of sexual penetration and one count of
oral copulation under section 269 instead of three counts of oral copulation and one count
of sexual penetration as originally charged. (Peyton, at p. 649.) As the People note here,
the Peyton court held that this amendment did not constitute a “significant variance” from
the original charges. (Id. at p. 660.) The information consistently alleged four separate
section 269 charges based on either oral copulation or sexual penetration. (Peyton, at

                                            11
p. 659.) The defendant was not charged with a different Penal Code section and unlike in
Winters, this change did not involve adding a whole new charge. (Peyton, at p. 660.)
Furthermore, the change did not affect the potential punishment. (Ibid.)
       The People argue that adding the GBI enhancement here did not constitute a
“significant variance” from the original charges. We disagree. Unlike the amendments
in Peyton, which did not involve a new charge -- a circumstance that the Peyton court
saw as distinguishing the amendments in that case from the amendments in Winters -- the
enhancement here involved a new allegation and a different Penal Code provision. Also,
in contrast to Peyton, the allegation here exposed defendant to additional punishment not
available when he waived his preliminary hearing. Thus, the addition of the conduct
enhancement allegation constituted a “significant variance” from the original charges.
       The People also rely on People v. Cooper (1967) 256 Cal.App.2d 500, a case
involving an amendment to an indictment, not an information. (Id. at p. 505.) In Cooper,
the defendant was charged by indictment with assault with intent to commit murder,
robbery, and the offense of felon in possession of a firearm, which related to firearms
found in the defendants’ possession at the time of arrest. The defendant was convicted of
felon in possession of a firearm, but a mistrial was declared as to the other charges when
the jury failed to reach verdicts. During the second trial, the prosecutor sought to amend
the indictment by adding an armed with a deadly weapon allegation under former section
3024 (repealed by Stats. 1976, ch. 1139, § 279) as to all of the charges. That allegation
provided for increased minimum sentences. (Cooper, at p. 505.)9 Over the defendant’s


9 Former section 3024 provided: “ ‘The following shall be the minimum term of
sentence and imprisonment in certain cases, notwithstanding any other provisions of this
code, or any provision of law specifying a lesser sentence: (a) For a person not
previously convicted of a felony, but armed with a deadly weapon either at the time of his
commission of the offense, or a concealed deadly weapon at the time of his arrest, five
years; (b) For a person previously convicted of a felony either in this State or elsewhere,
and armed with a deadly weapon, either at the time of his commission of the offense, or a

                                            12
objection, the trial court allowed the amendment. (Id. at pp. 504-505.) On appeal, the
defendant contended the amendment violated double jeopardy. (Id. at p. 505.) The
Cooper court disagreed, noting that “[a]t least as to the element of defendants’ being
armed at the time of the commission of the robbery, the offense was quite distinct from
the possession of concealed weapons by ex- felons at the time of arrest; . . . the weapons
may not have been the same, and in any event there is evidence that a new and separate
use was contemplated.” (Ibid.)
       The Cooper court went on to discuss the section 1009 prohibition against adding
new charges to an indictment. Regarding that prohibition, the court reasoned that an
“[a]mendment to allege that a defendant was armed with a deadly weapon at the time of
the commission of an offense does not change the offense itself. It has to do with
minimum term of sentence and not with the essential ingredients of the offense.”
(Cooper, supra, 256 Cal.App.2d at p. 505.) Seizing on this discussion, the People assert
that adding the GBI enhancement here is appropriate because it does not change
“ ‘essential ingredients of the offense.’ ” The People then go on to distort the “essential
ingredients” (italics added) language in Cooper -- which was obviously intended to refer
to the fact that the elements of the crime were not changed -- by arguing that the
“essential nature” (italics added) of the offense charged in count one here was not
changed. Cooper does not help the People here.
       First, Cooper is not a preliminary hearing waiver case, and the charging document
in play was not an information; Cooper was charged by indictment. As noted, section




concealed deadly weapon at the time of his arrest, 10 years; . . . .’ ” (In re Shull (1944)
23 Cal.2d 745, 747-748, superseded by statute on another issue as stated in People v.
Read (1983) 142 Cal.App.3d 900, 904.)

                                             13
                                              [   ]
1009 provides: “An indictment or accusation 10 cannot be amended so as to change the
offense charged, nor an information so as to charge an offense not shown by the evidence
taken at the preliminary examination.” Thus, section 1009 plainly contains a separate
provision related to indictments, and the Cooper court looked to that provision in holding
the amendment did not change the offense because it did not change the “essential
ingredients of the offense.” (Cooper, supra, 256 Cal.App.2d at p. 505.) Section 1009’s
language prohibiting changing a charge in an indictment or accusation is not implicated
here. Rather, here the pertinent language in section 1009 is that which prohibits an
amendment to “an information so as to charge an offense not shown by the evidence
taken at the preliminary hearing.”
       Second, Cooper predates our high court’s decision in Mendella, and the
observation made by the court in Thompson, that “[i]mplicit in Mendella’s holding was
the principle that the People must present evidence sufficient to establish probable cause
on [conduct] enhancement allegations.” (Thompson, supra, 91 Cal.App.4th at p. 149.)
Cooper has no application here.
       We conclude that the amendment to add the GBI enhancement cannot be
sustained. Thus, the GBI enhancement along with the convictions on count 3 and 4 must
be stricken.
                          C. Ineffective Assistance of Counsel
       We now address whether the failure to object to the amendment to add the GBI
allegation amounted to ineffective assistance of counsel. To establish ineffective
assistance of counsel, a defendant must show (1) counsel’s performance was below an
objective standard of reasonableness under prevailing professional norms, and (2) the



10 An “accusation” is a charging document issued by a grand jury against “any officer of
a district, county, or city” for “willful or corrupt misconduct in office.” (Gov. Code,
§ 3060.)

                                            14
deficient performance prejudiced defendant. (Strickland v. Washington (1984) 466 U.S.
668, 688, 691-692 [80 L.Ed.2d 674, 693-694, 696] (Strickland); People v. Ledesma
(1987) 43 Cal.3d 171, 216-217 (Ledesma).) “ ‘Surmounting Strickland’s high bar is
never an easy task.’ ” (Harrington v. Richter (2011) 562 U.S. 86, ___ [178 L.Ed.2d 624,
642] (Richter), quoting Padilla v. Kentucky (2010) 559 U.S. 356, 371 [176 L.Ed.2d 284,
297].) Here, that high bar has been surmounted.
       1. Deficient Performance
       While there is apparently no published case prohibiting an amendment to add a
conduct enhancement to an information after a preliminary hearing has been waived,
given Mendella, Thompson, Payne, and Winters, the writing was clearly on the wall. At
the very least, under prevailing professional norms, counsel should have objected to
preserve the issue. Moreover, as the People conceded, defendant’s counsel provided
constitutionally ineffective assistance by failing to object to the new charges. And had
that objection been made and the aforementioned authorities cited in support of that
objection, closer scrutiny would have been given by the trial court to the proposed
amendments. Ultimately, the People would have had to forgo the amendments or
dismiss, refile, and hold a preliminary hearing on a new complaint. And even if the
prosecution did not charge the GBI enhancement in the new complaint, given the new
and original charges and the factual circumstances of this case, the presentation of
evidence would have included sufficient evidence to establish GBI, making a later
addition of a GBI allegation to the information bullet proof. (See Mendella, supra, 33
Cal.3d at pp. 764-765 [concluding that, although defendant could attack the sufficiency
of evidence on the GBI enhancement by way of section 995 motion, there was sufficient
evidence at the preliminary hearing to support the allegation].) Thus, defense counsel’s
failure to object constituted performance that fell below an objective standard of
reasonableness under prevailing professional norms.



                                            15
       2. Prejudice
       To establish prejudice, “[i]t is not enough ‘to show that the errors had some
conceivable effect on the outcome of the proceeding.’ ” (Richter, supra, 178 L.Ed.2d at
p. 642.) To show prejudice, defendant must show a reasonable probability that he would
have received a more favorable result had counsel’s performance not been deficient.
(Strickland, supra, 466 U.S. at pp. 693-694; Ledesma, supra, 43 Cal.3d 171, at pp. 217-
218.) “A reasonable probability is a probability sufficient to undermine confidence in the
outcome.” (Strickland, at p. 694; accord, Ledesma, at p. 218.) “The likelihood of a
different result must be substantial, not just conceivable.” (Richter, at p. 647.)
       Here, the prejudice associated with adding the GBI enhancement is clear. In
addition to the one-year term for count 3, the GBI enhancement resulted in a five-year
sentence, a total of six additional years of incarceration in state prison. Moreover, the
addition of the GBI enhancement transformed count 1, corporal injury on a
cohabitant/child’s parent, into a violent and serious felony offense, which makes
defendant eligible for sentencing under the three strikes law if convicted of a felony
conviction in the future. (§§ 667, subds. (b)-(i); 1170.12, subds. (a)-(f); 667.5,
subd. (c)(8) [defining a “ ‘violent felony’ ” as a felony in which the defendant personally
inflicts GBI]; 1192.7, subd. (c)(8) [defining a “ ‘serious felony’ ” as a felony in which the
defendant personally inflicts GBI].) The GBI enhancement will also subject defendant to
enhanced sentencing under section 667, subdivision (a), if convicted of a serious felony
offense in the future.
       We conclude that, like the failure to object to the new charges, the failure to object
to the amendment adding the GBI enhancement amounted to ineffective assistance of
counsel.
                                        D. Remedy
       Defendant contends that the jury “may not have heard evidence of all of the
threats” defendant made to the victim and the medical testimony “could have been

                                             16
limited” had the amendments been disallowed. He asserts that since it not possible to
know how the jury’s consideration of the improperly added allegations affected its
consideration of the original charges, the entire judgment should be reversed. We
disagree.
       While it is conceivable that an improper amendment could result in evidence a
jury would not have heard in the absence of the improperly added charge or allegation,
this is not such a case. The evidence the jury heard to support the new charges and the
GBI allegation would have been admissible to prove the offenses and deadly weapon use
allegation that were originally charged.
       Count 1, corporal injury to a cohabitant/child’s parent (§ 273.5, subd. (a)),
required that the prosecution establish that defendant caused the victim to sustain an
injury that resulted in a “traumatic condition.” Former section 273.5, subdivision (c),
defined “ ‘traumatic condition’ ” as “a condition of the body, such as a wound, or
external or internal injury, including, but not limited to, injury as a result of strangulation
or suffocation, whether of a minor or serious nature, caused by a physical force.” (Italics
added.) While the testimony of the emergency room physician’s assistant was relevant to
establish great bodily injury, it was also relevant to establish a traumatic condition, which
as can be seen in the italicized text quoted above, includes a “minor or serious” injury.
Furthermore, the testimony was not inflammatory; nor did it consume an undue amount
of time.
       The injuries were also relevant to establish the “violence” element of count 2, false
imprisonment by violence or menace. (§§ 236, 237.) “ ‘Violence’ . . . means the
exercise of physical force ‘greater than that reasonably necessary to effect the restraint.’
[Citations.]” (People v. Newman (2015) 238 Cal.App.4th 103, 108.) Similarly, the
threats upon which count 5, criminal threats, was based were also relevant to establish
“menace,” an alternative method of proving false imprisonment charged in count 2.
“Menace” was a separate theory alleged in the original complaint and the original

                                              17
information. And “menace” was a theory upon which the jury was instructed.
“ ‘Menace’ is an express or implied threat of force.” (Ibid.)
       As for the addition of the assault with a deadly weapon charge in count 4, the
deadly weapon referenced in that count was a machete, the same type of weapon alleged
in the deadly weapon use allegation in the original complaint and information.
Consequently, the jury would have heard about the machete even if assault with a deadly
weapon was not added as count 4. More importantly, on the issue of prejudice, the jury
found defendant not guilty of assault with a deadly weapon in count 4 and found the
deadly weapon use enhancement not true -- indicating the jury was not prejudicially
influenced by evidence related to the machete.
       Consequently, we do not see how the charges and the GBI enhancement that were
inappropriately added to the information here resulted in evidence the jury could not have
heard had the amendments been disallowed. Defendant was not prejudiced by the
inappropriate amendments. Thus, we see no need to reverse the entire judgment and
order a new trial. We need only strike the convictions for counts 3 and 4 and the GBI
enhancement finding.
                                       E. Remand
       Based on the record before us, we cannot determine whether the global settlement
in this case (see fn. 4, ante) contemplated the additional six years defendant received in
this case on the GBI enhancement and count 3. Consequently, rather than resentencing
defendant ourselves, we remand this matter to the trial court for resentencing or further
proceedings.




                                             18
                                     DISPOSITION11
       The trial court is directed to strike the convictions for count three (§ 245,
subd. (a)(4), assault with force likely to produce great bodily injury), count four (§ 240,
simple assault), and the section 12022.7, subdivision (e), enhancement for great bodily
injury under circumstances involving domestic violence. We remand this case for
resentencing or further proceedings concerning the negotiated global resolution involving
this case and defendant’s other cases. The trial court is further directed to prepare an
amended abstract and to forward a certified copy to the Department of Corrections and
Rehabilitation.
       As modified, the judgment is affirmed.


                                                         MURRAY                 , J.

We concur:


      ROBIE                 , Acting P. J.


      MAURO                 , J.




11  While the amendment to add a GBI enhancement after a preliminary hearing waiver
appears to be an issue not previously addressed in a published decision, the same is not
true for the new charges added by the amendment. Business and Professions Code
section 6086.7, subdivision (a)(2), requires the court to notify the State Bar “[w]henever a
modification or reversal of a judgment in a judicial proceeding is based in whole or in
part on the misconduct, incompetent representation, or willful misrepresentation of an
attorney.” (Italics added.) Therefore, the clerk of this court is ordered to forward a copy
of this opinion to the State Bar upon finality of this appeal. Further, pursuant to Business
and Professions Code section 6086.7, subdivision (b), the clerk of this court shall notify
defendant’s trial counsel that the matter has been referred to the State Bar.

                                             19